                                            ';,
                                              i
                                              j
                                              ;
                                              t
                                              lx'
                                                :
                                                q
                                                l
                                                )
                                                .;
                                                . I
                                                  .
                                                  ?
                                                  J
                                                  !
                                                  j
                                                  :
                                                  1
                                                  ,i
                                                   g
                                                   j
                                                   ,
                                                   I
                                                   j
                                                   ;6
                                                    .
                                                    j:'
                                                    yj
                                                     I
                                                     ;k
                                                      '
                                                      ij
                                                       ' ;,
                                                          h
                                                          j
                                                          .
                                                          :
                                                          r
                                                          à
                                                          î
                                                          :
                                                          ?
                                                          t
                                                          ;j
                                                           k
                                                           y
                                                           b
                                                           3
                                                           .
                                                           ,
                                                           '
                                                           3
                                                           ,
                                                           ,
                                                            y
                                                            y '
                                                            .
                                                            1 (:,
                                                                '
                                                                :
                                                                t
                                                                .
                                                                h
                                                                j
                                                                é
                                                                .
                                                                ,
                                                                r '
                                                                k j
                                                                  J
                                                                  1
                                                                  '
                                                                  :
                                                                  j
                                                                  .j.
                                                                    ,'
                                                                     t!jj;'
                                                                    ys
                                                                     ,
                                                                     .
                                                                     à
                                                                     .      4T.6yt'
                                                                          :j7      ,
                                                                                   j.
                                                                                  ;..,j
                                                                                      j.
                                                                                      .
                                                                                        v
                                                                                        p
                                                                                        ;
                                                                                        j
                                                                                        .
                                                                                        ,
                                                                                        jj
                                                                                        j,
                                                                                          :1
                                                                                         ..
                                                                                          r;jj
                                                                                             .. .        . .
                                                                                                                  ,
                                              1.k,
                                                 e.
                                                  ...y
                                                     :k.
                                                   ,l, l'k'4'
                                                            ï uA! f    ''th
                                                                          -t
                                                                           ,/!t1, '' h:       ?jE
                                                                                                -4 ;!;:       . azE lli
                                                                                                                    L
                                                         y  ,
                                                            r.        jï  j
                                                                          '                         jt- tru.$.j
                                              '                                              .
                                                **
                                                 4'y
                                                    '
                                                    .
                                                     >   .
                                                         t J         lta x
                                                                          .
                                                                          .
                                                                            f '. t l
                                                                                   Pj
                                                                                    !
                                                                                    # a. jj   t s
                                                                                                t t
                                                                                                  '
                                                                                                  w .     -v
                                                                                                           nj !   .
                                                                                                                  k<j.
                                             ; 1
                                             '     ,k
                                                    .,t. ;:k4
                                                            k     ;
                                                  jj: q, '.r jj     nh
                                                                     jp
                                                                      .p    .
                                                                            wY4 ;,
                                                                                 .j,
                                                                                   '!
                                                                                    td
                                                                                    nsk ;;
                                                                                      ,     ,. ;
                                                                                               ?b?u
                                                                                                  6 - 3;,
                                                                                                  p        it
                                                                                                            ,., .l  r)
                                                           .     .
                                                                                   ak.
                                            ,I4sak.vxer
                                             . .           s:xa#.uas..     à'   k
                                                                                vxew..
                                                                                         u.
                                                                                      fu..y?4-e
                                                                                              ,.;
                                                                                                (
                                                                                                '
                                                                                                ,..-'
                                                                                                .;  .,Jp. p
                                                                                                          w-w
                                                                                                        ;..
                                                                                                          ' .
                                                                                                            -.....'.                          Cj.ER<1& (.
                                                                                                                                                        )j:y-jcy (g.s.g)jgy- (JRT
xo looeav.04/10)Apyicationorasearchwarrau                                                                                                          AT cs-qauo svlus,vA
                                                                                                                                                             clIc rh


                                                                                I                                                                       J    15 2215
                                                          forthe                                                                                    JULk&C.D 'DLEY
                                                                                                                                                                 .              i
                                                                                                                                                   %Y'           '
                                              W estern DistrictofVirginia

            lntheM atteroftheSearch of
                                        )
       (Briejl
             ydescribethepropertytobesearched
                                        )
     orident#thepersonbynameandaddress) )                                                 caseNo.3 .
                                                                                                   '$q/x,
                                                                                                        )ooooB
BLUEAND BLACKAT&T FLIP PHONE,MODELZ222, )
        SERIALNUMBER 325352951542       )
                                        )
                                   APPLICATION FOR A SEARCH W ARRANT
        1,afederallaw enforcem entoffceroran attorney forthegovernm ent,requestasearchwarrantandstateunder
penaltyofperjurythat1havereasontobelievethatonthefollowingpersonorproperty (ident# thepersonordescribethe
'retr/ëqe gacsvn '
                 vfv'u/yygàss,vonuuz222,sERlAuNuuBsRa2sas29s1s42.seeAttachmentAof
 aoachedAm davi
              t,incorporated herein by reference.
located in the        W estern        Districtof             Virginia                                              ,thereisnow concealed(ident# the
personordescribethepropert
                         ytobeseizedl:
  See AttachmentB ofattached Affidavi  t,incorporated herein by reference.


        ThebasisforthesearchtmderFed.R.Crim.P.41(c)is(checkoneormorell
             Xevidenceofacrime;
             O contraband,fruitsofcrime,orotheritemsillegally possessed;
             Y propertydesignedforuse,intendedforuse,orusedincommittingacrime;
             O apersonto bearrested oraperson who istmlawfullyrestrained.
        Thesearch isrelated to aviolation of:
     1 CodeSection                                                                         OyenseDescri
                                                                                                      ption
      8 U.S.C.Section 1962             RacketeerInfluencedandCorruptOrganizationsAct
     18 U.S.C.Section 1959             ViolentCrim esinAid ofRacketeering
     18U.S.C.Section924(c)               UseofaFirearm inFudheranceofaCrimeofViolence
       'I'
         heapplication isbasedon thesefacts:


        V Continuedontheattachedsheet.
        O Delayednoticeof     days(giveexactendingdateifmorethan30days:                                                                                 )isrequested
          tmder18U.S.C.j3103a,thebasisofwhichissetforthonthe,
                                                            attachedsheet.                                                                    R
                                                                                                                                                                   .

                                                                                                                 Applicant'
                                                                                                                          s signature
                                                                                                    JohnT.Pi
                                                                                                           ttman,Speqi
                                                                                                                     élhAgent(EBI)
                                                                                                                 Printedntzvl
                                                                                                                            e--/q
                                                                                                                                Ct
                                                                                                                                 ft
                                                                                                                                 ' 0i
                                                                                                                                    t
                                                                                                                                    .
                                                                                                                                     li                     -          -
                                                                                                                                 ês 7x œ'.
                                                                                                                                  .--    .x
Swom tobeforem eand signed inmy presence.                                                                                           < zk-.

                                                                                                                              . R...-
                                                                                                                                cM
oate, t/tc/l,(                                                                                                   $
                                                                                                                          a

                                                                                                                      Judëe'
                                                                                                                                 .
                                                                                                                                     e

                                                                                                                           s '. 'N ure.
                                                                                                                                      .z-
                                                                                                                                              Cv
                                                                                                                                                                       -
                                                                                                                                                                           ..

                                                                                                                                        r>.        V-
Cityandstate: Charlottesville,Virginia                                                 JoelC.Hoppe,UnitedStates-Magi-
                                                                                                                    stfateJudge
                                                                                                                 Printednametzntfifjké-.


      Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 1 of 16 Pageid#: 1
 '

                           r*
                           'sl
                             :liù'r/1
                                    h
                                    4
                                    ,
                                    ?'
                                    . '
                                      n'i -/
                                           ?
                                           j
                                           b;
                                            j
                                            L
                                            .
                                            bk -1
                                                l
                                                g7-
                                                 ty '
                                                 p
                                                 h   ïf:T-
                                                        :
                                                        ;@5
                                                          -i-,
                                                         it
                                                          !  .
                                                             .
                                                             è
                                                             ,
                                                             ''
                                                              *-
                                                              ?i:.
                                                              2t iy h
                                                                    -
                                                                    jzhs
                                                                       ;
                           '
                           t'i
                             t:
                              k';t          -


                           t*
                           -  -hl'ytp-5
                                      ù
                                      ,/jj '
                                           vèb
                                         -->-
                                             .f
                                             ;f
                                             î
                                             $  4j ,
                                                   /jz
                                                       ?
                                                      sl
                                                        t
                                                        '
                                                         l
                                                         .,
                                                          yé,
                                                         ik
                                                             kk.
                                                               j,   )
                                                             ttt;:';).,;
                                                             y
                                                                                c:asAr'-sc'o-wR
                                                                                             F,
                                                                                              F,
                                                                                               l
                                                                                               c
                                                                                               -os
                                                                                               i  uk
                                                                                                 rrss,vnl'
                                                                                                         sEz,,vc,ouqz
                                                                                                         u
                           tkz>l
                            -
                               /
                               svt)
                                  '
                                  u'
                                   x-s.u--
                                         kv-'h-o--,z.
                                                ,    g
                                                                  ,                            '
                                                                                               -'ben        '
                                                                                        JAN 15 2015
                       IN THE UN ITED STA TES D ISTRICT CO URT
                         FOR W ESTERN D ISTRICT OF V IRG W IA                        2ULl C.DUDLW ,C ERK                -


                                                                                     BY:         q rij
IN TH E M AW ER OF THE SEARCH OF A
BLUE Ar BLA CK A T& T FLP PH ON E,
M ODEL Z222,SERIAL               ER                                        ..    .         y
325352951542, C    N TLY LO CATED AT Case N o.                              (tqfyn DO
FBI,2211H YDR AU LIC ROA D,SU ITE 201,                                                     '
CH ARI.OTTESVILLE,V IRGINJA



                            AFFIDAW T IN SUPPO RT O F A N
                         APPLICATION UND ER RULE 41 FO R A
                          W       T TO SEAR CH A ND SEIZE

       1,John T.Pittm an,being firstduly sworn,hereby depose and state asfollow s:

       '             INTRUDUCTION AND AGENT BACKGROUND

       1.     1m ake thisaffidavitin supportofan application underRule 41 ofthe Federal

RulesofCrim inalProcedurefora search w arrantauthorizing the exam ination ofproperty- an

electronic device- which iscurrently in 1aw enforcem entpossession,and the extraction from

thatproperty ofelectronically stored inform ation described in A ttachm entB .


       2.     lam aSpeçialAgentwiththeFederalBureauoflnvestigation(FB1),andhave
been sinceApril1997. Iam fam iliarw ith various investigativetechniques,including

surveillance,interview s,and the execution ofsearch and arrestw arrants. Throughoutm y FB 1

career,lhave conducted investigationsrelating to crim inalstreetgangs,violentcrim es,flrearm s,

controlled substances,and otherareasof1aw enforcem ent.

       3.     Thisaffidavitisintended to show only thatthere is sum cientprobable cause for

therequested w arrantand doesnotsetforth allofm y know ledge aboutthism atter.




Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 2 of 16 Pageid#: 2
       4.     Based on thefacts setforth in thisaffidavit,there isprobable cause to believe that

violationsofTitle18,UnitedStatesCode,Section 1962m acketeerInfluencedandConupt
OrganizationsAct);Title18,UnitedStatesCode,Section 1959(ViolentCrimesinAidof
Racketeering);andTitle18,UnitedStatesCode,Section924/)(UseofaFirearm inFurtherapce
ofaCrimeofViolence)havebeencommitted.

                D ENTIFICATIO N O F TH E DEW CE TO BE EX AM TNED

              The property to be searched isa blue and black A T& T flip phone,m odelZ222,

serialnum ber325352951542,hereinafterthe ço evice.'' The Device iscurrently located atFBl

2211Hydraulic Road,Suite 201,Charlottesville,V irginia.

       6.     The applied-forw arrantwould authorize the forensic exam ination ofthe Device

forthepurpose ofidentifying electronically stored data particularly described in Attachm entB .

                                    PRO BABLE CA USE

HellsAnzelsM otorcvcleClub II-IAM CIBackground

              The H ellsA ngelsM otorcycle Club,betterknown astheH ellsA ngels,is an

internationalorganization with approxim ately 470 ohartersand 5,000 m em bersacrossthe globe.

'rhere are approxim ately ninety-one chartersin the U nited States.TheN ew York City charterof

the HA M C isone ofeightcharters based in N ew York.

       8.     In the U nited Su tes,the H ells Angels areorganized into two regions:theEast

Coastand the W estCoast. These regionshavetheirow n officersasw ell,from Presidentor

Chairm an through SergeantatArm s,with sim ilarresponsibilities.There isa form alized process




 Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 3 of 16 Pageid#: 3
fora new charterw ithin the H ellsA ngels. A prospective charterm ustbenom inated and

approved attheNationaland Statelevels.Thechartermustreceivepermission from the

hierarchy and the charterthathascontrolofthe prospective charter'sarea to officially open.To

beanoffcialcharter,aclubneedsatleastsix(6)fullpatchmembers.

       9.     Thereisalso aform alized processformembership tlzroughouttheHellsAngels.

A personwhoisinterestedinjoiningthegangcaninitiallybecomea<<l-
                                                             langaround,''someone
who isrecognized asa potentialm em berand as m ore than sim ply a GGfriend ofthe club.''

Hangaroundsdon vestsw ith a patch signifying the localcharteron the back-bottom oftheir

colors. W hile f'
                u11m em bersand tlprospects,''discussed below ,w ould have apatch thatstates

EW ew York''in red lettering on a white background w ith red trim ,the hang-around patch w ill

haveFhitelettering anda red background.Dependingon the chaqer,hangaroundswearapatch
on thefrontleftoftheircolorsdenoting theircharter. They haveno Girights''with respectto

HellsAngel'sbusiness.

       10.    The nextstep tow ard fullm em bership isto becom e a Eçprospect.'' ln the state of

N ew York,a prospectw earsa vestw ith a bottom rockerthatstatesGW ew Y ork.''A bottom

rockerisa patch on the bottom ofthe back ofa m otorcycle gang m em ber's vest,com m only

referred to asa Ctcuf',designating wherethe m em ber iffrom .A frontpatch w ould identify his

status asa prospectand hischarter. Prospectsattend the w eekly H ellsAngels'm eetings,

referred to asGçchurch.Prospects are forbidden from entering theroom unlessthey are beckoned.

n ey do nothave avote and are notprivy to any club business. Prospectsare generally expected

to do w hatevera m em berasksordirects. D uring church,they guard the clubhouse;on

m otorcycle trips,orEEnlns,''they are expected to hold frearm s;and atothertim esthey are




 Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 4 of 16 Pageid#: 4
generally expected to follow m em bers'bidding in whateverthey dem and. Perthe Hells.Angels'

By-laws,apersonisrequiredtoprospectfor(1)oneyearbeforeseekingfu11membership status.
       11.    Ifa prospectsuccessfully completesthisprobationary period,the chartercan vote

to m ake him a fullm em ber. Ifaccepted form em bership,the person can then w eara vestw ith all

thepatches- the tGl-lellsAngels''top rockeron theback ofthe vest,the death'shead patch in the

m iddle,and the çW ew York''rockeron thebottom .A top rockerisa patch on the top ofthe back

ofa m otorcycle gang m em ber'svestdesignating w hich m otorcycle club the m em berbelongsto.

There isalso an GIM C''patch located on the back rightofthe colors- signifying m otorcycle club.

Forthisreason,actualHellsAngels are often referred to asGsfullpatch''m em bers. The m em ber

canalsowearclothing,jewelry,indicia,andtattoosthatexplicitlyusetheHellsAngelsnameand
the death'shead logo.

       12.    TheN ew York City charteroffk ially opened on D ecem ber5,1969. A sof

Septem ber 10,2018,the N ew York City'sHAM C leadership hasbeen identified asfollows:

Frank Tatulli,President;Richard W est,V ice President;CarlosE.Santiago;Treasurer,D aniel

Deforest,SergeantatArm s;and Rick Rotelli,Secretary.


Oneoinzcontlictbetween theHAM C andthePagansM otorcycleClub (PM C)

       13.    Since the m id-1980s,the H ellàA ngelsand Pagan'sOutlaw M otorcycle Gangs

have been entrenched in a violentturfw aralong theeastcoast. Due to rapid expansion by the

HellsAngelsinto Pagan'sself-perceived territory,on February 23,2002,74 Pagan'sand an

unknown num berofH ellsAngelsclashed during the annualH ellraiser'sBallatthe Vanderbilt

Expo Centerin Long Island,N ew York. Pagan'sm em berRobertEEM ailm an''Rutherford,w as

fatally shotand killed by HellsAngelsm em berR aym ond D wyerduring the m elee. Seventp

                                               4




 Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 5 of 16 Pageid#: 5
tlzreePagan'swereconvictedofTitle18,UnitedStatesCode,Section 1959(ViolentCrimesin
AidofRacketeering);RaymondDwyerpledguiltytothird-degreeweaponspossessionin
connection w ith afracas. To date,the adversaries continueto utilizeviolence,such asm urder,

manslaughter,stabbings,drive-by shootingsandassaulttoprotecttheirself-perceivedtenitoryor

state.


Incidentatthe Hom etow n Inn

         14.   A tapproxim ately 2:53am on Septem ber9,2018,the Augusta County Sheriffs

Om cereceived a911callaboutashootingwhich had occurredattheHometown Inn,3, 554 Lee

Jackson Highway,Staunton,Virginia.Responding offcersidentified twovictimsatthescene.

Onevictim (Victim 1)hadbeenbeatenandone(Victim 2)hadbeenshot.

         15.   Video footage from the H om etown Inn'ssecurity system w as reviewed.The

review revealed thatfive individualsam bushed the two victim safterthe victim shad checked

into thehoteland were approaching,on theirm otorcycles,the parking area in frontoftheir

room .


           a. Victim 1w asrushed by one ofthe five individualsand pushed offhism otorcycle

               ontotheground.TheindividualwhopushedVictim 1offtùemotorcyclewas
               joinedbyanotherofthefiveindividuals;bothrepeatedlystruckVictim 1.lt
               appearedeachoftheindividualswasstrikingVictim 1with sometypeofobject.

           b. V ictim 2 wasrushed by three ofthe five individualsand,asV ictim 2 tried to turn

               hism otorcycleto getaw ay,the m otorcycle fellto the ground.Shortly thereafter

               oneofthethreeindividuals(Shooter1)shot,usinghisrighthand,atVictim 2.




 Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 6 of 16 Pageid#: 6
                  Victim 2 began to run and waspursued by the three individuals.A second

                  individual(Shooter2)shottwice,possiblythreetimes,usinghislefthand,at
                  V ictim 2.V ictim 2 continued to run and Shooter 1 shota second tim eand V ictim

                  2 fellto the ground.
                 '
j


           16.    Investigation determinedthatthefsveindividualswho ambushed thevictimswere

    partofa seven person group - six m em bersand oneprospect- ofthe N ew York City Chapterof

    theHAMC.TheindividualsSavebeenidentiGedasfollows:
              a. RichardE.W est- Bajed on review ofvideo footage,itappearsW estwasoneof
                  the three individualswho chased V ictim 2.
              b. Dom inick J.Eadicicco -Based on review ofvideo footage,itappearsEadicicco is
                 Shooter2.
              c. A nthony V incentM ilan - Based on review ofvideo footage,itappearsM ilan is
                 Shooter 1.
              d. Joseph Anthony Paturzo - Based on review ofvideo footage,itappearsPaturzo is
                 the individualw ho knocked V ictim 1from hism otorcycle and repeatedly stnlck
                 Victim 1.
              e. N athanielA .V illam an -Based on review ofvideo footage,itappearsV illam an is
                 the second individualw ho repeatedly struck Victim 1.
              f. Dom ingo Buster- Busterdid notappearon the video during the tim eofthe

              g. Andy Thongthaw ath - Thongthaw ath did notappearon thevideo during thetim e
                 am bush.

           17. Review ofvideofootagefrom thePilotTravelCenter(Pilot),whichislocated
    acrossLee Jackson H ighway from the H om etow n Inn wasreviewed.The victim spulled into

    Pilotatapproxim ately 12:50am on 09/10/2018 and parked theirm otorcyclesnextto the gas

    pumps.A few m inutes laterthey entered the Pilotbuilding.Atapproxim ately 1:04am the victim s '

    w alked through the doorway leading to the laundèy area ofPilot.Atapproxim ately 1:35am

                                                   6




    Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 7 of 16 Pageid#: 7
    Paturzo and Eadicicco are seen w alking tow ard thePilotfrom the direction ofthe Hom etown

    Inn.A sthey w alked pastthe gaspum psthey notice the victim s'm otorcycles.A fterPaturzo and

    Eadicicco enterthe Pilotbuilding they appearto be looking up and dow n the aisles.Eadicicco

    lookedtotherightoftheATM machine(whichwouldbeinthedirectionofthelaundryarea).
.   The victim sdid notexitthe laundry areauntilafter2:00am .A fterlooking in thisdirection

    Eadicicco ran in the direction ofwhere Pam rzo w asstanding and they both exited the Pilot.

    Patul'
         zoandEadiciccowalkedinthedirectionoftheHometownllm.(Review ofHometown1nn
    video show sPam rzo and Eadicicco both leaving and returning to the Hom etow n lnn attim es

    consistentwiththePilotvideo.)                                                   -

                 a. W hen seen on the Pilotvideo,thevictim s are w earing theirPagan's<çcttts''.

                 b. Paturzo and Eadiciccö are wearing theirH ellsAngelsGGcuts''when seen on the

                    Pilotvideo.

           18.      Review ofvideo footage from the H om etow n 11m revealed thatafterPaturgo and

    Eadicicco returned fröm
            x,           #
                            thePilot,W est,M ilan and Villam ancomeoutoftheirrooms.They all,

    atvarioustim es,look in the direction ofthe Pilot.Attim es,binocularsw ere used to look in the

    direction ofthe Pilot.Also,W estappeared to beflm ing w ith a tabletdevice in the direction of

    Pilot.Thissurveillance ofPilotoccurred from thetim e Paturzo and Eadicicco returned from

    Pilotuntilthe am bush.    ,




           19.      Based on m y training and experience,individuals involved in crim inalenterprises

    willutilize cellphonesasa m ethod ofm aintaining contactwith theirco-conspirators.They w ill

    use cellphonesto send and receivetextm essages,e-m ails,photographs,videosand other digital


                                                     7




     Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 8 of 16 Pageid#: 8
and electronic data thatpertains to theiractivities.1know thatcellphones store data forlong

periodsoftimeandthrough theuseofforensictoolsmayrecoverdeleted datafrom them .

       20.    TheD evice iscurrently in the lawfulpossession ofthe FBI. Itcam e into the

FBI'spossession in the follow ing way: The Device was seized on Decem ber3,2018 pursuantto

afederalsearch warrante'
                       xecuted on a white Chevroletexpressvan bearing N ew York license

plate 63618M 1.;thisvan had been rented by Richard W estand Anthony M ilan.

       21.    The D evice is currently in storage atFBI,2211H ydraulicR oad,Suite 201,

Charlottesville,Virginia.

                                    TECH N IC AL TERM S

       22.    Based on m y training and experience,Iuse the follow ing technicalterm sto

convey the follow ing m eanings:


           a. W irelesstelephone:A wirelesstelephone(ormobiletelephone,orcellular
              telephone)isahandheldwirelessdeviceusedforvoiceanddatacommunication
              through radio signals. Thesetelephonessend signalsthrough networksof

              transm itler/receivers,enabling com m unication w ith otherw irelesstelephones or

              traditionalliland line''telephones.A wirelesstelephone usually contains a Ctall

               lop''w hich recordsthetelephonenum ber,date,and tim e ofcalls m adeto and

               from the phone. In addition to enabling voice com m unications,w ireless

              telephonesofferabroad rangeofcapabilities.These capabilitiesinclude'
                                                                                 .storing

               nam esand phone num bersin electronic ttaddressbooksi''sending,receiving,and

               storing textm essagesand e-m ail;taking,sending,receiving,and storing still

                                               8




 Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 9 of 16 Pageid#: 9
              photographsand m oving video;storing and playing back audio files;storing

              dates,appointm ents,and other inform ation on personalcalendars;and accessing

              and dow nloading inform ation from the Intem et. W irelesstelephonesm ay also

              includeglobalpositioningsystem ((çGPS'')technologyfordeterminingthe
              location ofthe device.

              D igitalcam era: A digitalcam era is a cam erathatrecordspicturesas digital

              picture sles,ratherthan by using photographic film .D igitalcam erasuse a

              variety offixed and rem ovable storagem edia to store theirrecorded im ages.

              lm agescan usually be retrieved by connecting the cam erato a com puterorby

              corm ecting the rem ovable storage m edium to a separate reader. Rem ovable

              storage m edia include varioustypes offlash m em ory cards orm iniature hard

              drives.M ostdigitalcam eras also include a screen forview ing the stored im ages.

              This storage m edia can contain any digitaldata,including data unrelated to

              photographsorvideos.


        c. Portablemediaplayer:A portablemediaplayer(or::M 153Player''orPod)isa
              handheld digiu lstorage device designed prim arily to store and play audio,video,

              orphotographic files. H ow ever,aportable m ediaplayercan also storeother

              digitaldata. Som e portable m edia playerscan userem ovable storage m edia.

              Rem ovable stbrage m edia include varioustypes oftlash m em ory cardsor

              m iniature hard drives. Thisrem ovable storage m edia can also store any digital
          '
              dau . D epending on the m odel,aportable m edia playefm ay have the ability to



                                               9




Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 10 of 16 Pageid#: 10
           store very large am ounts ofelectronic data and m ay offeradditionalfeatures such

           asa calendar,contactli
                                tst,d ock,orgam es.

        d. GPS: A GPS navigation device usesthe GlobalPositioning System to display its

           currentlocation. Itoften containsrecordsthe locationsw here ithasbeen. Som e

           GPS navigation devicescan giveauserdriving orwalking directionsto another

           location. These devicescan contain recordsofthe addressesor locations involved

           insuchnavigation.TheGlobalPositioningSystem (generallyabbreviated
           CEGPS'')consistsof24NAVSTAR satellitesorbitingtheEarth.Each satellite
           containsan extrem ely accurate clock.Each satellite repeatedly transm itsby radio .

           a m athem aticalrepresentation ofthe currenttim e,com bined w ith a special

           sequence ofnum bers. These signalsare sentby radio,using specificationsthat

           are publicly available. A GPS antenna on Earth can receive those signals. W hen

           a GPS antenna reèeives signals from atleastfoursatellitessa com puterconnected

           to thatantenna can m athem atically calculate the antenna's latitude,longitude,and

           som etim es altitude w ith ahigh levelofprecision.

        e. PD A : A personaldigitalassistant,orPDA ,is ahandheld electronic device used

           forstoringdata(suchasnames,addresses,appointmentsornotes)andutilizing
           com puterprogram s. Som ePDA Salso function aswirelesscomm unication

           devicesand are used to accessthe lnternetand send and receive e-m ail. PD AS

           usually include a m em ory card orotherrem ovable storage m edia for storing data

           and a keyboard and/ortouch screen forentering data.R em ovable storage m edia

           includevarioustypesoftlash m em ory cards orm iniaturehard drives. This

                                           10




Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 11 of 16 Pageid#: 11
1
-h
 f
 g
 .
 r
 s
 e
 a
 T
 c
 P
 i
 t
 I
 n
 E
 o
 y
 x
 u
 v
 m
 p
 l
 d
 b
 A
 w
 :
 ,
 D
 -
 f
 k
 g
 s
 c
 h
 a
 e
 .
 t
 n
 r
 P
 o
 d
 m
 i
 p
 b
 A
 l
 y
 w
 S
 ,
 q
 x
 u
 8
 0
 2
 1
 g
 -
 a
 e
 s
 t
 n
 5
 r
 d
 m
 o
 c
 i
 I
 f
 v
 h
 '
 p
 (
 b
 l
 y
 w
 x
 ,
 uk
  g
  .
  e
  s
  M
  t
  a
  K
  A
  r
  o
  P
  n
  m
  i
  c
  W
  d
  D
  (
  p
  h
  l
  y
  v
  S
  w
  ,
  '
  )
  u
  1
  T
  2
  b
  g
  s
  e
  a
  .
  <
  t
  5
  G
  I
  n
  P
  6
  r
  m
  i
  9
  q
  c
  7
  d
  F
  o
  f
  8
Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 12 of 16 Pageid#: 12
                      properly from itssource to itsdestination.M ostIntenzetservice providerscontrol

                      a range ofP addresses. Som e com putershave sàtic- thatis,long-term - lp

                      addresses,while othercom putershave dynam ic- thatis,frequently changed- lp       '
j                              '                                                                   .



                      addresses.                                                          .

                   i. lnternet:Thelntenwtisaglobalnetwork ofcomputersandotherelectronic

                      devicesthatcom m unicate w ith each other. Due to the structure ofthe lntenwt,

                      connectionsbetween devices on the Internetoften crossstate and intenmtional

                      borders,even w hen the devicescom m unicating w ith each otherare in the sam e

                      state.


               23.    Based on m y training,experience,and research,lknow thatthe Device has
    .                                  '

        capabilitiesthataklow ittoserveasawirelesstelephone,digitalcamera,personaldigitalassistant
        and accessttzeintem et.ln my trainingand experiçnce,examining datastored on devicesofthis
        type can uncover,am ong otherthings,evidencethatrevealsorsuggestsw ho possessed orused

        the device.                                                                           l

                         ELEC TR O NIC STO M GE AND FO REN SIC A N AI,YSIS

               24.    Based on m y know ledge,training,and experience,Iknow thatelectronic devices

        can store inform ation for long periods oftim e.Sim ilarly,thingsthathave been viewed via the

        Internetare typically stored forsom e period oftim e on the device. Thisinform ation can

        som etim esberecovered with forensicstools.

               25.    Forensic evidence. As furtherdescribed in Attachm entB,this application seeks

        perm ission to locatenotonly electronically stored inform ation thatm ightserve asdirect

                                                       12




        Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 13 of 16 Pageid#: 13
evidence ofthe crim esdescribed on the w arrant,butalso forensic evidence thatestablisheshow

theD evicew as used,thepup ose ofits use,who used it,and w hen.There isprobablecause to

believethatthisforensic electronic evidence m ightbe on theD evice because:

              Data on the storage m edium can provide evidence ofa file thatwas once on the

              storagemedium buthassincebeendeleted oredited,orofadeleted portion ofa

              file(suchasaparagraphthathasbeendeletedfrom awordprocessingGlel.

          b. Forensic evidence on a device can also indicate w ho hasused orcontrolled the

              device. This E:userattribution''evidence isanalogousto the search forttindicia of

              occupancy''while executing a search warrantata residence.

          c. A person w ith appropriate fam iliarity w ith how an electronic device worksm ay,

              afterexam ining thisforensic evidence in itspropercontext,be ableto draw

              conclusions abouthow electronic devicesw ere used,thepurpose oftheiruse,w ho

              used thém ,and when.

          d. The processofidentifying the exactelectronically stored inform ation on a storage

              m edium thatarenecessàry to draw an accurate conclusion isa dynam ic process.

              Electronic evidence isnotalw aysdatathatcan bem erely reviewed by areview

              team and passed along to investigators.W hetherdata stored on a com puteris

              evidence m ay depend on otherinform ation stored on the com puterand the

              application ofknow ledge abouthow acom puterbehaves. Therefore,contextual

              inform ation necessary to understand otherevidence also fallswithin the scope of

              thew arrant.


                                              13




Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 14 of 16 Pageid#: 14
          e. Further,in Gnding evidence ofhow a device w asused,the purpose ofitsuse,w ho

              used it,and w hen,som etim esitisnecessary to establish thataparticularthing is

              nOtpresentOn a Storage m edium .


       26.     Natureofexamination.Basedontheforegoing,andconsistentwithRule
41(e)(2)(B),thewarrantIam applyingforwouldpermittheexaminationofthedeviceconsistent
w ith thew arrant. The exam ination m ay require authoritiesto ehp loy techniques,including but

notlim ited to com puter-assisted scansofthe entire m edium ,thatm ightexpose m any partsofthe

deviceto human inspection in orderto determinewhetheritisevidencedescribedby thewarrant.

       27. Mannerofexecution.Becausethiswarrantseeksonlypermissiontoexaminea
device already in law enforcem ent'spossession,the execution ofthiswarrantdoesnotinvolve

the physicalintrusion onto a prem ises. Consequently,Isubm itthere isreasonable cause forthe

Courtto authorize executipn ofthew arrantatany tim e in the day ornight.




                                               14




Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 15 of 16 Pageid#: 15
                                                CO N CLU SIO N

                          28.   Isubm itthatthis affidavitsupportsprobable cause fora search warrant

               authorizing the exam ination ofthe D evice described in Attachm entA to seek the item s

               described in Attachm entB.

                                                         Respectfully subm itted,
                                                                            '

                                                                            7
                                                         John .Pittm an
                                                         SpecialA gent
                                                         FederalBureau ofInvestigation


               Subscrilkdandswom tobeforeme
               OnJanuaryIC 2019:
                     ew              '
                           ..
                     .     .
                                y.
       '

   -   '
               J(
                ?e    .H oppe
           .
               l)
                .piydStatesMagistateJudge
               '
               h




                                                       15




Case 3:19-mj-00003-JCH Document 1 Filed 01/15/19 Page 16 of 16 Pageid#: 16
